*474CONCURRING OPINION
Mollison, Judge:
For somewhat different reasons than are given by my colleagues in their opinion herein, I concur in the judgment rendered by them in this matter.
The valuation statute, insofar as it relates to foreign value, contemplates the acjoption as the value of the merchandise under consideration the price at which all purchasers (i. e., all of those who cared to buy such goods in such markets (United States v. American Glanzstoff Corp., 24 C. C. P. A. (Customs) 35, T. D. 48308)) could purchase such or similar merchandise in accordance with the other elements of the statute. In other words, the statute contemplates a generality of offer — offer to an aggregation as distinguished from offer to a particular to the exclusion of all others.
I am satisfied, however, from a reading of the record and a study of the exhibits herein, that it has been established that the offers and sales of the products involved were on. an individual basis in each case, that the price to A for any item depended upon particular considerations between A and the seller, and no pattern was established for the variation between that price and the price to B, another purchaser, who might possibly be in the same category of purchaser as to status, quantity purchased, distance of haul required, etc., as A. In this circumstance, there was no price in any given usual wholesale quantity at which all who cared to buy in that quantity could purchase — there were only a particular price to A, another particular price to B, etc. I believe that this negatives the existence of foreign value as contemplated by the statute.
It is, of course, apparent that the situation as to sales and offers for sale in this case was rather unusual, which is possibly explained by lack of competition, due to the fact, as stated in the record, that the products involved were made from a very fine quality of clay said not to be obtainable or used by other firebrick manufacturers in Canada, i. e., the sellers had a virtual monopoly of the sale of the products, which were evidently highly desirable and much sought after.
With respect to the findings made by the majority upon which the judgment herein has been rendered, I deem it not amiss to state the following:
I am not unmindful of the fact that in remanding the case to this court, our appellate court, in its opinion reported in 34 C. C. P. A. 33, C. A. D. 341, stated:
Owing to the fact that there has been no finding of the usual wholesale quantities and the prices at which the various articles here involved were freely offered for sale in usual quantities for consumption in Canada, we find it necessary to reverse the judgment of the appellate division of the Customs Court and remand the case to it with instructions that it in turn remand the case to the trial court for findings in accordance with law.
*475In following the mandates of the appellate court and this division, issued in accordance with the foregoing, the trial court found that usual wholesale quantities in which six of the nine items involved were sold for home consumption in the principal markets of Canada had been established, but found that for the three remaining items the evidence was insufficient to establish the usual wholesale quantities in which such items were sold. These findings are Nos. (2) and (3) stated at the end of the trial court’s opinion reported in 24 Cust. Ct. 517, Reap. Dec. 7774.
The trial court then found that there was no uniform price at which any of the nine items involved were freely offered for sale for home consumption in the usual wholesale quantities in the ordinary course of trade (finding No. (4)), and, presumably based upon this latter finding, found in finding No. (5) that there was no foreign value for such or similar merchandise.
Findings Nos. (2) and (3) would be material if findings of such facts as would support a conclusion of the existence of foreign values for the merchandise were to be made, but since finding No. (4) negatives the existence of foreign values for the merchandise, it would seem that findings Nos. (2) and (3) are immaterial. They were obviously made by the trial court, however, for the reason that the remands by our appellate court and this division are stated to have been for the purpose of having such findings made.
The record shows that at the time of the remand by the Court of Customs and Patent Appeals there was no dispute as to the basis of appraisement (see p. 35 of appellate court’s opinion, supra), i. e., that the correct basis of value was foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended. Later, and before the trial court, a stipulation of counsel was entered into and approved by the court which, among other things, recognized the possibility of a finding of nonexistence of foreign value and the existence of one of the other bases of value specified in section 402, supra. Upon concluding that foreign values for the merchandise in question did not exist, the trial court accepted the provisions of the stipulation in lieu of evidence and made the finding based upon cost of production here sought to be reviewed.
As the case comes before the division, it is my view that it is necessary to make only such findings of fact and conclusions of law as will support the judgment entered thereunder. I am therefore of the opinion that in view of the conclusion reached that no foreign value existed for any of the items involved, it is unnecessary to make the findings of fact listed as (2) and (3) in the findings of the majority, aud I would find in their place—
That at the time of exportation of the involved merchandise there was no market value or price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Canada.
.
*476I am in accord with the findings of my colleagues that no export or United States value, within the definitions of those terms in the statute, existed for the merchandise; that the proper basis of value is cost of production as defined in the statute; and that such cost of production is as determined by them.